DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks filed 3/16/2021. Claims 1-9 and 11-20 are pending and have been examined.

Response to Amendment
The amendment filed 3/16/2021has been entered. 
Claims 1, 9 and 16 were amended by applicant, claim 10 was cancelled in the amendment and no claims were added. Thus, claims 1-9 and 11-20 are pending.
Applicant’s amendments to the claims have overcome the rejections of claims 1-15 under 35 U.S.C. 112(b) previously set forth in the previous office action as documented below.

Response to Arguments
Applicant's arguments filed 3/16/2021 with respect to the rejections of claims 1-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The cancellation of claim 10 renders the rejection of that claim under 35 U.S.C. 112(b) moot.
Applicant's arguments filed 3/16/2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 103, have been fully considered, but are not persuasive. Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 discussed below. 
The cancellation of claim 10 renders the rejection of that claim under 35 U.S.C. 103 moot. However, as noted in applicant’s remarks (see, e.g., applicant’s remarks, page 8, “material from the amended limitations were previously in now cancelled, Claim 10, and independent Claim 16”) and discussed below, the subject matter of dependent claim 10 has been incorporated into amended independent claims 1 and 9, which remain rejected under 35 U.S.C. 103. 
With reference to amended claim 1, applicant asserts “that independent Claim 1 and its dependent claims are patentable over the asserted prior art at least because the asserted prior art, alone or in combination, does not teach or suggest … one or more simulations software-based simulations as explicitely [sic – explicitly] claimed.” (applicant’s remarks, page 8). With reference to the Gokmen reference previously applied to cancelled claim 10 which has been incorporated into claims 1 and 9, applicant further asserts “that the methods, claims, and overall thrust of the Gokmen et al. reference is to utilized hardware-based resistive processing units (RPUs). While Applicant notes and reserves for later argument that the use of RPUs are wholly different than the instant application, more importantly, the ‘testing’ as described within Gokmen is done on hardware-based systems. Applicant can find no discussion or teaching that any testing or simulations were accomplished on simulation logic.” (applicant’s remarks, page 8).
Accordingly, applicant appears to argue that the “simulating, in one or more software-based simulations performed by the simulator logic, execution of the neural network described in the inputs to obtain results of the one or more simulations” limitation recited in amended claims 1, 9 and 16 is not taught by the Gokmen reference 
Further, regarding applicant’s assertion that “Applicant can find no discussion or teaching that any testing or simulations were accomplished on simulation logic” (applicant’s remarks, page 8), the examiner respectfully disagrees and points to the below discussion of Gokmen.
Contrary to applicant’s above-noted assertion that Gokmen has “no discussion or teaching that any testing or simulations were accomplished on simulation logic”, paragraphs 41, 88 and 124 of Gokmen explicitly disclose “connections in ANNs that carry electronic messages between simulated neurons are provided with numeric weights”, “Experimenters performed simulations” [i.e., simulations] and that “Computer readable program instructions for carrying out operations of the present invention may be assembler instructions, … or either source code or object code written in any combination of one or more programming languages … The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package” [i.e., software-based simulations] and that “In some embodiments, … programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions [i.e., simulation logic] by utilizing state information of the computer readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention.” The examiner additionally points to 
	Moreover, regarding the “simulating, in one or more software-based simulations performed by the simulator logic, execution of the neural network described in the inputs to obtain results of the one or more simulations” limitation recited in claims 1, 9 and 16, the examiner points to FIG. 2 of Izhikevich which depicts “Neural simulators” 1-3 [i.e., simulator logic] and to paragraphs 39, 45, 120, 230 and 254, which disclose that “the invention can best be understood in the context of parallel simulation engine architecture, implemented in software and hardware, which can efficiently simulate large-scale neuronal systems” [i.e., software-based simulation], “developing neural network models from hardware simulation tools, as illustrated in FIG. 2 … [a]t the first step, neuroscientists create neural models … [a]t the second step, developers (programmers and hardware engineers) modify and adapt underlying implementation blocks to adapt and optimize model operation for a particular hardware/software platforms” [i.e., software-based simulation of models on software platforms], “the computational engine may be implemented on a … programmable logic” [i.e., simulating by simulator logic, execution of the neural network], “Such configuration ensures simulation consistency and enables split-simulations produce the same outcome as a 
With continued reference to claim 1, applicant states “With respect to amended independent Claim 1, … Applicant has amended the claim to recite, in part … determining through the one or more simulations a classification accuracy of the neural network.” and then asserts “that independent Claim 1 and its dependent claims are patentable over the asserted prior art at least because the asserted prior art, alone or in combination, does not teach or suggest determining a classification of accuracy of the neural network through one or more simulations software-based simulations as explicitely [sic – explicitly] claimed.” (applicant’s remarks, pages 7-8). 
The examiner respectfully disagrees in view of the combination of Izhikevich, Simsek, Abdelbaki and Gokmen now applied to claim 1 and points applicant to the below discussion of Gokmen.
In particular, regarding the “determining through the one or more simulations a classification accuracy of the neural network” limitation added to claims 1 and 9 (and similarly recited in amended claim 16), the examiner points to paragraphs 66 and 71 of Gokmen, which disclose that “to test the validity of this approach, experimenters compared classification accuracies achieved with a deep neural network” [i.e., classification accuracy of the neural network] composed of fully connected layers with 784, 256, 128, and 10 neurons, respectively” and “clipping in the weight update is also 
Applicant next asserts “that the hardware-focused applications within Gokmen et al. would have frustrated the purpose of the other references such as Izhikevich et al, and Simsek et al.” and “that there would be no suggestion or motivation by one skilled in the art to combine the software neural network development environment of Izhikevich et al. with the hardware-based testing as taught in Gokmen et al. Futhermore [sic - furthermore], Applicant submits that the requirement of forcing the software-based development and update rules taught in Izhikevich et al. would render it unusable for its intended purpose as claimed.” (applicant’s remarks, page 9). 
First, as discussed above, contrary to applicant’s assertions, Gokmen is not limited to “hardware-focused applications” and “hardware-based testing”. Rather, as detailed above, Gokmen discloses software-based simulations, simulation logic and testing and simulation functions accomplished using simulation logic.
Second, regarding applicant’s above-noted, apparent argument that it is not reasonable for one of ordinary skill in the art to combine the Izhikevich, Simsek and Gokmen references previously applied to teach all of the limitations of independent claim 16, the examiner respectfully disagrees and points applicant to the below discussion of Izhikevich, Simsek, Abdelbaki and Gokmen. 
 Izhikevich, Simsek, Abdelbaki and Gokmen are analogous art because they are each directed to neural networks, neural network models and neuromorphic systems.
As explained in the previous office action and in the rejections below, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
As also explained in the previous office action and below, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich in view of Simsek to incorporate the teachings of Abdelbaki to provide a software package to train a Random Neural Network (RNN) model and supply network parameters which can be mapped to a hardware structure (See, e.g., Abdelbaki, page 197). Doing so would have allowed Izhikevich in view of Simsek to provide a simple continuous analog hardware realization of an RNN model and to use inexpensive discrete components to conveniently construct a prototype circuit to test functionality of a neural network under consideration, as suggested by Abdelbaki (See, e.g., Abdelbaki, page 201). This is another example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
As further explained in the previous office action and in the below discussion, it would have been obvious to one of ordinary skill in the art before the effective filing date 
For additional detail regarding the combination of references used in the current rejections, applicant is directed to the below rejections, which are based on the detailed incremental combinations of the Izhikevich, Simsek, Abdelbaki and Gokmen references, and the respective motivations to combine those references, which identify the teachings of each reference and why one of ordinary skill in the art would recognize to improve upon a previously discussed reference, or combination of references, with a motivation derived from each added reference.
With reference to amended claims 9 and 16, applicant states that “Independent Claim 9 recites similar amended limitations as Claim 1. Applicant incorporates the arguments and remarks presented regarding Claim 1 and applies them to Claim 9” and “Independent Claim 16 recites similar amended limitations as Claim 1. Applicant incorporates the arguments and remarks presented regarding Claim 1 and applies them to Claim 16.” (applicant’s remarks, pages 10-11). 
As detailed below, the combination of Izhikevich, Simsek, Abdelbaki and Gokmen (i.e., Izhikevich in view of Simsek, Abdelbaki and Gokmen) teaches the limitations of amended independent claims 1, 9 and 16 and dependent claims 2-4, 6, 
Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich et al. (U.S. Patent Application Pub. No. 2013/0073495 A1, hereinafter “Izhikevich”) in view of non-patent literature Simsek, et al. ("Study of the Effects of Nonidealities in Multilayer Analog Neural Networks with Circuit Level Simulation." Proceedings of 8th Mediterranean Electrotechnical Conference on Industrial Applications in Power Systems, Computer Science and Telecommunications (MELECON 96) Vol. 2. IEEE, 1996, pages 613-616, hereinafter “Simsek”), and non-patent literature Abdelbaki et al. ("Analog hardware implementation of the random neural network model." Proceedings of the IEEE-INNS-ENNS International Joint Conference on Neural Networks. IJCNN 2000. Neural Computing: New Challenges and Perspectives for the New Millennium. Vol. 4. IEEE, 2000, pages 197-201, hereinafter . 
Gokmen was filed on March 1, 2017, and this date is before the effective filing date of this application, i.e., August 22, 2017. Therefore, Gokmen constitutes prior art under 35 U.S.C. 102(a)(2).
With respect to claim 1, Izhikevich discloses the invention as claimed including a computerized method (see, e.g., paragraph 39, “methods, are disclosed herein … parallel simulation engine architecture, implemented in software and hardware” [i.e., a computerized method], which can efficiently simulate large-scale neuronal systems) comprising:
receiving a plurality of inputs by a simulator logic (see, e.g., paragraphs 43 and 49, “a user specifies the desired network layout of the neural simulator” [i.e., simulator logic], “input neural simulator model data is provided in an XML format (or any other convenient structured data format) or in a relational database normal form aimed at providing minimal set of input data that is sufficient to specify exactly and completely every aspect of neural simulation model” [i.e., receiving inputs by the simulator]), the inputs including
(i) one or more … circuit-level characteristics (see, e.g., paragraph 43, “a user specifies the desired network layout of the neural simulator … the neural simulator employs specialized libraries, configured to implement various specialized functions … the library modules may be described in more detail, providing initialization of various default parameters (as appropriate) that define, e.g., plasticity, neuronal dynamics, cortical microcircuitry” [i.e., circuit-level characteristics]), and
(ii) an architectural description of a neural network (see, e.g., paragraphs 45 and 118 and Listing 1, “developers (programmers and hardware engineers) modify and adapt underlying implementation blocks to adapt and optimize model operation for a particular hardware/software platforms, etc. [i]n this architecture”, “[t]he low-level description of the model (such shown in Listing 1 above) contains only minimal information that is necessary to uniquely define network architecture” [i.e., an architectural description of a neural network]);
simulating, in one or more software-based simulations performed by the simulator logic, execution of the neural network described in the inputs to obtain results of the one or more simulations (see, e.g., FIG. 2 – depicting “Neural simulators” 1-3 [i.e., simulator logic] and paragraphs 39, 45, 120, 230 and 254, “the invention can best be understood in the context of parallel simulation engine architecture, implemented in software and hardware, which can efficiently simulate large-scale neuronal systems” [i.e., software-based simulation], “developing neural network models from hardware simulation tools, as illustrated in FIG. 2 … [a]t the first step, neuroscientists create neural models … [a]t the second step, developers (programmers and hardware engineers) modify and adapt underlying implementation blocks to adapt and optimize model operation for a particular hardware/software platforms” [i.e., software-based simulation of models on software platforms], “the computational engine may be implemented on a … programmable logic” [i.e., simulating by simulator logic, execution of the neural network], “Such configuration ensures simulation consistency and enables split-simulations produce the same outcome as a ‘single simulation’ … to obtain the same results with the splits simulations as with the ; and
determining an effect of the one or more circuit-level characteristics on a performance of the neural network based on the results of the one or more simulations (see, e.g., FIG. 2 – depicting Hardware platforms 1-3 resulting from Neural simulators 1-3 [i.e., an effect of circuit-level characteristics based on results of the simulations] and paragraphs 48, 118, 230 and 254, “In FIG. 2, …blocks 220 (Hardware platform 1-3) denote different hardware implementations (e.g., CPU, multiprocessor computers (workstations, desktop, server, mainframe, ASICs, FPGA, etc) that are used to execute the respective neural simulator models”, “facilitate data and code loading by the computational engine during model simulations. During simulation execution (runtime) the engine may create save-points (that is saving the engine execution state comprising for example, registers and memory content, program counter, etc.” [i.e., simulations determining an effect of the characteristics on performance of the neural network], “split-simulations produce the same outcome as a ‘single simulation’ … to obtain the same results with the splits simulations as with the single simulation”, “multi-partition simulation 900 is capable of producing the same simulation results, compared to the single partition simulation implementation” [i.e., based on the results of the simulations]).
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose receiving … by a simulator logic … inputs including (i) one or more non-ideal circuit-level characteristics and
wherein the simulating includes modifying a function of the neural network for purposes of simulation to account for a first non-ideal circuit-level characteristic.
In the same field, analogous art Simsek teaches receiving … by a simulator logic … inputs including (i) one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities” [i.e., non-ideal circuit-level characteristics], “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., receiving, by a simulator logic/Simulation Program with Integrated Circuit Emphasis (SPICE) simulator, inputs including non-ideal circuit-level characteristics]) and
wherein the simulating includes modifying a function of the neural network for purposes of simulation to account for a first non-ideal circuit-level characteristic (see, e.g., pages 613 and 616, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level. We have also modified our training software to incorporate those effects and have thus reduced final error especially for neuron non-idealities and have observed a one-to-one correspondence between SPICE simulation and neural network simulation”, “transfer characteristics of sigmoid function generator are extracted using SPICE output data and these characteristics are also embedded into the neural network simulator by modifying the standard backpropagation algorithm … backpropagation algorithm was modified to approximate the behavior of the actual analog neural network circuitry.” [i.e., the SPICE 
Izhikevich and Simsek are analogous art because they are both directed to neural networks and neural network models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Izhikevich in view of Simsek substantially teaches the claimed invention, Izhikevich in view of Simsek is not relied on to teach the results being representative of that of an analog implementation of the neural network would produce. 
In the same field, analogous art Abdelbaki teaches the results being representative of that of an analog implementation of the neural network would produce (see, e.g., pages 197 and 199-201, Abstract and Section 3 Simulation Results, .
Izhikevich, Simsek and Abdelbaki are analogous art because they are each directed to neural networks, neural network models and neuromorphic systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich in view of Simsek to incorporate the teachings of Abdelbaki to provide a software package to train a Random Neural Network (RNN) model and supply network parameters which can be mapped to a hardware structure (See, e.g., Abdelbaki, page 197). Doing so would have allowed Izhikevich in view of Simsek to provide a simple continuous analog hardware realization of an RNN model and to use inexpensive discrete components to conveniently construct a prototype circuit to test functionality of a neural network under consideration, as suggested by Abdelbaki (See, e.g., Abdelbaki, page 201). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
determining through the one or more simulations a classification accuracy of the neural network.
In the same field, analogous art Gokmen teaches determining through the one or more simulations a classification accuracy of the neural network (see, e.g., paragraphs 66 and 71, “to test the validity of this approach, experimenters compared classification accuracies achieved with a deep neural network” [i.e., classification accuracy of the neural network] composed of fully connected layers with 784, 256, 128, and 10 neurons”, “clipping in the weight update is also taken into account in the simulations” [i.e., determining through one or more simulations]).
Izhikevich, Simsek, Abdelbaki and Gokmen are analogous art because they are each directed to neural networks, neural network models and neuromorphic systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen with Izhikevich in view of Simsek and Abdelbaki to provide an array of resistive devices (i.e., resistive processing units (RPUs)) to be used for deep neural network training (See, e.g., Gokmen, paragraph 46). Doing so would have allowed Izhikevich in view of Simsek and Abdelbaki to introduce hysteric updates to the RPUs so that tolerance to imbalances in up and down changes in conductance of the resistive devices (i.e., RPUs) can be significantly increased, as suggested by Gokmen (See, e.g., Gokmen, paragraph 46). 

Regarding claim 2, as discussed above, Izhikevich in view of Simsek, Abdelbaki and Gokmen teaches the method of claim 1.
determining with the simulator logic an accuracy of analog computational elements within the analog implementation of the neural network based on the results of the one or more simulations obtained during the one or more simulations of the neural network.
In the same field, analogous art Gokmen teaches determining with the simulator logic an accuracy of analog computational elements within the analog implementation of the neural network based on the results of the one or more simulations obtained during the one or more simulations of the neural network (see, e.g., paragraphs 56, 66, 73, and 108, “Resistive Processing Unit (RPU) devices that can simultaneously store and process weights” [i.e., computational elements], “compared classification accuracies achieved with a deep neural network composed of fully connected layers … an array of analog RPU devices” [i.e., analog computational elements within the neural network], “FIG. 10 also illustrates a curve (as circles) for the floating point (FP) number baseline which represents the highest accuracy and lowest test error (e.g., a 2% test error means the RPU device reaches the correct result 98% of the time)” [i.e., determine accuracy of the analog computational elements]).
Izhikevich, Simsek, Abdelbaki and Gokmen are analogous art because they are each directed to neural networks, neural network models and neuromorphic systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen with Izhikevich in view of Simsek and Abdelbaki to provide an array of resistive devices (i.e., resistive processing 

Regarding claim 3, as discussed above, Izhikevich in view of Simsek, Abdelbaki and Gokmen teaches the method of claim 1. 
Izhikevich further discloses wherein the results of the one or more simulations of the neural network are used to determine specifications required of one or more analog circuits (see, e.g., paragraphs 47, 230, 254, 264, 289, and 294, “The elementary network description (END) of the network comprises the lowest-level platform-independent model depiction”, “Such configuration ensures simulation consistency and enables split-simulations produce the same outcome as a ‘single simulation’ … to obtain the same results with the splits simulations”, “multi-partition simulation 900 is capable of producing the same simulation results, compared to the single partition simulation implementation” [i.e., results of simulations of the neural network], “[t]he END formats above can be treated as the hardware specification language that would configure a semiconductor circuit having such units, doublets, and triplets that executes a specified neuronal network”, “the neuronal network is expressed in a specification … operable to reconfigure a semiconductor integrated circuit”, “the 

Regarding claim 4, as discussed above, Izhikevich in view of Simsek, Abdelbaki and Gokmen teaches the method of claim 1.
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose the one or more non-ideal circuit-level characteristics.
In the same field, analogous art Simsek teaches the one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities”, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., one or more non-ideal circuit-level characteristics]). 
Izhikevich and Simsek are analogous art because they are both directed to neural networks and neural network models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior 
Although Izhikevich in view of Simsek and Abdelbaki substantially teaches the claimed invention, Izhikevich in view of Simsek and Abdelbaki is not relied on to teach wherein the one or more … circuit-level characteristics include at least thermal noise or flicker noise.
In the same field, analogous art Gokmen teaches wherein the one or more … circuit-level characteristics include at least thermal noise or flicker noise (see, e.g., paragraphs 84-85, “parameters … for each RPU [resistive processing unit] device are sampled from a Gaussian distribution at the beginning of the training … Analog computation is sensitive to various noise sources such as thermal noise, shot noise, etc., that are all additive and can be modeled as a single unbiased Gaussian noise” [i.e., circuit-level characteristics including thermal noise are used as inputs/parameters for modeling/simulating]). 
Izhikevich, Simsek, Abdelbaki and Gokmen are analogous art because they are each directed to neural networks, neural network models and neuromorphic systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen with Izhikevich in view of Simsek and Abdelbaki to provide an array of resistive devices (i.e., resistive processing units (RPUs)) to be used for deep neural network training (See, e.g., Gokmen, paragraph 46). Doing so would have allowed Izhikevich in view of Simsek and Abdelbaki to introduce hysteric updates to the RPUs so that tolerance to imbalances in 

Regarding claim 6, Izhikevich in view of Simsek, Abdelbaki and Gokmen teaches the method of claim 1. 
Izhikevich further discloses wherein the one or more … circuit-level characteristics include at least a frequency response variation of a simulated integrated circuit (paragraph 59 of applicant’s specification discloses “frequency response variations of an IC” include “amplitude and center-frequency errors” with respect to signals) (see, e.g., paragraph 38, "’action potential’, ‘pulse’, ‘spike’, ‘burst of spikes’ … refer to … a pulsed signal, e.g., a rapid change in some characteristic of a signal, e.g., amplitude … or frequency, from a baseline value to a higher or lower value, followed by a rapid return to the baseline value and may refer to … a software representation of a pulse and/or burst of pulses” [i.e., a frequency response variation of a simulated circuit]).
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose that one or more non-ideal circuit-level characteristics include at least a frequency response variation of a simulated integrated circuit.
In the same field, analogous art Simsek teaches one or more non-ideal circuit-level characteristics include at least a frequency response variation of a simulated integrated circuit (see, e.g., pages 614 and 615, Section IV “EFFECTS OF SYNAPSE NONIDEAILTY ON NEURAL NETWORKS”, “The network under study was 
Izhikevich and Simsek are analogous art because they are both directed to neural networks and neural network models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

	Regarding independent claim 9, Izhikevich discloses the invention as claimed including a method (see, e.g., paragraph 39, “methods, are disclosed herein … which can efficiently simulate large-scale neuronal systems” [i.e., a method]) comprising:
receiving a plurality of inputs by a simulator logic (see, e.g., paragraphs 43 and 49, “a user specifies the desired network layout of the neural simulator” [i.e., simulator logic], “input neural simulator model data is provided in an XML format (or any other convenient structured data format) or in a relational database normal form aimed at providing minimal set of input data that is sufficient to specify exactly and completely every aspect of neural simulation model” [i.e., receiving inputs by the simulator]), the inputs including
(i) one or more … circuit-level characteristics (see, e.g., paragraph 43, “a user specifies the desired network layout of the neural simulator … the neural simulator employs specialized libraries, configured to implement various specialized functions … the library modules may be described in more detail, providing initialization of various default parameters (as appropriate) that define, e.g., plasticity, neuronal dynamics, cortical microcircuitry” [i.e., circuit-level characteristics]), and
(ii) an architectural description of a neural network (see, e.g., paragraphs 45 and 118 and Listing 1, “developers (programmers and hardware engineers) modify and adapt underlying implementation blocks to adapt and optimize model operation for a particular hardware/software platforms, etc. [i]n this architecture”, “[t]he low-level description of the model (such shown in Listing 1 above) contains only minimal information that is necessary to uniquely define network architecture” [i.e., an architectural description of a neural network]);
simulating, in one or more software-based simulations performed by the simulator logic, execution of the neural network described in the inputs to obtain results of the one or more simulations (see, e.g., FIG. 2 – depicting “Neural ; and
determining an effect of the one or more circuit-level characteristics on a performance of the neural network based on the results of the one or more simulations (see, e.g., FIG. 2 – depicting Hardware platforms 1-3 resulting from Neural simulators 1-3 [i.e., an effect of circuit-level characteristics based on results of the simulations] and paragraphs 48, 118, 230 and 254, “In FIG. 2, …blocks 220 (Hardware platform 1-3) denote different hardware implementations (e.g., CPU, multiprocessor computers (workstations, desktop, server, mainframe, ASICs, FPGA, etc) that are used ; … and
manufacturing a neuromorphic integrated circuit including the analog implementation of the neural network (see, e.g., FIG. 2 – depicting hardware platforms 1-3 that are manufactured and paragraphs 48, 116 and 294, “Hardware platform[s] 1-3) denote different hardware implementations (e.g., CPU, multiprocessor computers (workstations, desktop, server, mainframe, ASICs, FPGA, etc) that are used to execute the respective neural simulator models”, “the hardware accelerator (analog or digital) hardware may execute 1M+1K instances of the simple_model” [i.e., an analog or digital implementation of the neural network model], “embodiments comprise expressing the neuronal network in a specification using a hardware description language … the specification is used to manufacture a semiconductor integrated circuit” [i.e., manufacture a neuromorphic integrated circuit including the implementation of the neural network]). 
receiving … by a simulator logic … inputs including (i) one or more non-ideal circuit-level characteristics and
wherein the simulating includes modifying a function of the neural network for purposes of simulation to account for a first non-ideal circuit-level characteristic.
In the same field, analogous art Simsek teaches receiving … by a simulator logic … inputs including (i) one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities”, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., receiving, by a simulator logic/Simulation Program with Integrated Circuit Emphasis (SPICE) simulator, inputs including non-ideal circuit-level characteristics]) and
wherein the simulating includes modifying a function of the neural network for purposes of simulation to account for a first non-ideal circuit-level characteristic (see, e.g., pages 613 and 616, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level. We have also modified our training software to incorporate those effects and have thus reduced final error especially for neuron non-idealities and have observed a one-to-one correspondence between SPICE simulation and neural network simulation”, “transfer characteristics of sigmoid function generator are extracted using SPICE output data and these characteristics are also embedded into the neural network simulator by modifying the 
Izhikevich and Simsek are analogous art because they are both directed to neural networks and neural network models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
 Although Izhikevich in view of Simsek substantially teaches the claimed invention, Izhikevich in view of Simsek is not relied on to teach the results being representative of that of an analog implementation of the neural network would produce. 
the results being representative of that of an analog implementation of the neural network would produce (see, e.g., pages 197 and 199-201, Abstract and Section 3 Simulation Results, and FIGs. 3 and 4, “analog hardware realization of the Random Neural Network (RNN) model” [i.e., an analog implementation of a neural network], “a mapping RNN with three neurons is simulated … the corresponding PSpice representation, as shown in Figure 3, is drawn as a recurrent network”, “[t]he output of each of the three neuron modules is shown in Figure 4”, “the network parameters were calculated from the understanding of the network function”, “the model can be built and simulated using the individual neuron modules”, “an analog circuit implementation for the random neural network is proposed and simulated” [i.e., simulating execution of the neural network to obtain outputs/results representing what implementation of the neural network would produce]).
Izhikevich, Simsek and Abdelbaki are analogous art because they are each directed to neural networks and neural network models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich in view of Simsek to incorporate the teachings of Abdelbaki to provide a software package to train a Random Neural Network (RNN) model and supply network parameters which can be mapped to a hardware structure (See, e.g., Abdelbaki, page 197). Doing so would have allowed Izhikevich in view of Simsek to provide a simple continuous analog hardware realization of an RNN model and to use inexpensive discrete components to conveniently construct a prototype circuit to test functionality of a neural network under consideration, as suggested by Abdelbaki (See, e.g., Abdelbaki, page 201). This is an example of “use of 
Although Izhikevich in view of Simsek substantially teaches the claimed invention, Izhikevich in view of Simsek is not relied on to teach determining through the one or more simulations a classification accuracy of the neural network.
In the same field, analogous art Gokmen teaches determining through the one or more simulations a classification accuracy of the neural network (see, e.g., paragraphs 66 and 71, “to test the validity of this approach, experimenters compared classification accuracies achieved with a deep neural network” [i.e., classification accuracy of the neural network] composed of fully connected layers with 784, 256, 128, and 10 neurons”, “clipping in the weight update is also taken into account in the simulations” [i.e., determining through one or more simulations]).
Izhikevich, Simsek, Abdelbaki and Gokmen are analogous art because they are each directed to neural networks, neural network models and neuromorphic systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen with Izhikevich in view of Simsek and Abdelbaki to provide an array of resistive devices (i.e., resistive processing units (RPUs)) to be used for deep neural network training (See, e.g., Gokmen, paragraph 46). Doing so would have allowed Izhikevich in view of Simsek and Abdelbaki to introduce hysteric updates to the RPUs so that tolerance to imbalances in up and down changes in conductance of the resistive devices (i.e., RPUs) can be significantly increased, as suggested by Gokmen (See, e.g., Gokmen, paragraph 46). 


Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose the one or more non-ideal circuit-level characteristics.
In the same field, analogous art Simsek teaches the one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities”, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., one or more non-ideal circuit-level characteristics]). 
Izhikevich and Simsek are analogous art because they are both directed to neural networks and neural network models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). 
wherein the one or more … circuit-level characteristics are selected from thermal noise, flicker noise, an inaccuracy of weights between nodes within the neural network, and frequency response variations of a simulated integrated circuit.
In the same field, analogous art Gokmen teaches wherein the one or more … circuit-level characteristics are selected from thermal noise, flicker noise, an inaccuracy of weights between nodes within the neural network, and frequency response variations of a simulated integrated circuit (see, e.g., paragraphs 84-85, “parameters … for each RPU [resistive processing unit] device are sampled from a Gaussian distribution at the beginning of the training”, “[a]nalog computation is sensitive to various noise sources such as thermal noise, shot noise, etc., that are all additive and can be modeled as a single unbiased Gaussian noise” [i.e., circuit-level characteristics including thermal noise are used as inputs/parameters for modeling/simulating]). 
Izhikevich, Simsek, Abdelbaki and Gokmen are analogous art because they are each directed to neural networks, neural network models and neuromorphic systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen with Izhikevich in view of Simsek and Abdelbaki to provide an array of resistive devices (i.e., resistive processing units (RPUs)) to be used for deep neural network training (See, e.g., Gokmen, paragraph 46). Doing so would have allowed Izhikevich in view of Simsek and Abdelbaki to introduce hysteric updates to the RPUs so that tolerance to imbalances in 

Regarding claim 13, as discussed above, Izhikevich in view of Simsek, Abdelbaki and Gokmen teaches the method of claim 12.
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose the one or more non-ideal circuit-level characteristics.
In the same field, analogous art Simsek teaches the one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities”, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., one or more non-ideal circuit-level characteristics]). 
Izhikevich and Simsek are analogous art because they are both directed to neural networks and neural network models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior 
Although Izhikevich in view of Simsek and Abdelbaki substantially teaches the claimed invention, Izhikevich in view of Simsek and Abdelbaki is not relied on to teach wherein the one or more … circuit-level characteristics include thermal noise or flicker noise
In the same field, analogous art Gokmen wherein the one or more … circuit-level characteristics include thermal noise or flicker noise (see, e.g., paragraphs 84-85, “parameters … for each RPU [resistive processing unit] device are sampled from a Gaussian distribution at the beginning of the training”, “[a]nalog computation is sensitive to various noise sources such as thermal noise, shot noise, etc., that are all additive and can be modeled as a single unbiased Gaussian noise” [i.e., circuit-level characteristics including thermal noise are used as inputs/parameters for modeling/simulating]). 
Izhikevich, Simsek, Abdelbaki and Gokmen are analogous art because they are each directed to neural networks, neural network models and neuromorphic systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen with Izhikevich in view of Simsek and Abdelbaki to provide an array of resistive devices (i.e., resistive processing units (RPUs)) to be used for deep neural network training (See, e.g., Gokmen, paragraph 46). Doing so would have allowed Izhikevich in view of Simsek and Abdelbaki to introduce hysteric updates to the RPUs so that tolerance to imbalances in 

Regarding claim 15, as discussed above, Izhikevich in view of Simsek, Abdelbaki and Gokmen teaches the method of claim 12.
Izhikevich further discloses wherein the one or more … circuit-level characteristics include frequency response variations of the simulated integrated circuit (as noted in paragraph 59 of applicant’s specification, “frequency response variations of an IC” include “amplitude and center-frequency errors” with respect to signals) (see, e.g., paragraph 38, "’action potential’, ‘pulse’, ‘spike’, ‘burst of spikes’ … refer to … a pulsed signal, e.g., a rapid change in some characteristic of a signal, e.g., amplitude … or frequency, from a baseline value to a higher or lower value, followed by a rapid return to the baseline value and may refer to … a software representation of a pulse and/or burst of pulses” [i.e., a frequency response variation of a simulated circuit]).
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose that one or more non-ideal circuit-level characteristics include frequency response variations of the simulated integrated circuit.
In the same field, analogous art Simsek teaches one or more non-ideal circuit-level characteristics include frequency response variations of the simulated integrated circuit (see, e.g., pages 614 and 615, Section IV “EFFECTS OF SYNAPSE NONIDEAILTY ON NEURAL NETWORKS”, “The network under study was trained to 
Izhikevich and Simsek are analogous art because they are both directed to neural networks and neural network models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). 

With respect to independent claim 16, Izhikevich discloses the invention as claimed including a method (see, e.g., paragraph 39, “methods, are disclosed herein … which can efficiently simulate large-scale neuronal systems” [i.e., a method]) comprising:
receiving a plurality of inputs by a simulator logic (see, e.g., paragraphs 43 and 49, “a user specifies the desired network layout of the neural simulator” [i.e., simulator logic], “input neural simulator model data is provided in an XML format (or any other convenient structured data format) or in a relational database normal form aimed at providing minimal set of input data that is sufficient to specify exactly and completely every aspect of neural simulation model” [i.e., receiving inputs by the simulator]), the inputs including
(i) one or more … circuit-level characteristics (see, e.g., paragraph 43, “a user specifies the desired network layout of the neural simulator … the neural simulator employs specialized libraries, configured to implement various specialized functions … the library modules may be described in more detail, providing initialization of various default parameters (as appropriate) that define, e.g., plasticity, neuronal dynamics, cortical microcircuitry” [i.e., circuit-level characteristics]), and 
(ii) an architectural description of a neural network (see, e.g., paragraphs 45 and 118 and Listing 1, “developers (programmers and hardware engineers) modify and adapt underlying implementation blocks to adapt and optimize model operation for a particular hardware/software platforms, etc. [i]n this architecture”, “[t]he low-level description of the model (such shown in Listing 1 above) contains only minimal information that is necessary to uniquely define network architecture” [i.e., an architectural description of a neural network]);
simulating, in one or more software-based simulations performed by the simulator logic, execution of the neural network described in the inputs to obtain results of the one or more simulations (see, e.g., FIG. 2 – depicting “Neural ; and
determining an effect of the one or more … circuit-level characteristics on a performance of the neural network based on the results of the one or more simulations (see, e.g., FIG. 2 – depicting Hardware platforms 1-3 resulting from Neural simulators 1-3 [i.e., an effect of circuit-level characteristics based on results of the simulations] and paragraphs 48, 118, 230 and 254, “In FIG. 2, …blocks 220 (Hardware platform 1-3) denote different hardware implementations (e.g., CPU, multiprocessor computers (workstations, desktop, server, mainframe, ASICs, FPGA, etc) that are used  …; and
manufacturing a hardware-based neuromorphic integrated circuit including the analog implementation of the neural network (see, e.g., FIG. 2 – depicting hardware platforms 1-3 that are manufactured [i.e., hardware-based] and paragraphs 48, 116 and 294, “Hardware platform[s] 1-3) denote different hardware implementations (e.g., CPU, multiprocessor computers (workstations, desktop, server, mainframe, ASICs, FPGA, etc) that are used to execute the respective neural simulator models”, “the hardware accelerator (analog or digital) hardware may execute 1M+1K instances of the simple_model” [i.e., an analog or digital implementation of the neural network model], “embodiments comprise expressing the neuronal network in a specification using a hardware description language … the specification is used to manufacture a semiconductor integrated circuit” [i.e., manufacturing a hardware-based neuromorphic integrated circuit including the implementation of the neural network]). 
receiving … by a simulator logic … inputs including (i) one or more non-ideal circuit-level characteristics ... ;
wherein the simulating includes modifying a function of the neural network for purposes of simulation to account for a first non-ideal circuit-level characteristic;
determining an effect of the one or more non-ideal circuit-level characteristics on a performance of the neural network based on the results of the one or more simulations,
wherein the one or more non-ideal circuit-level characteristics are selected from ... an inaccuracy of weights between nodes within the neural network, or frequency response variations of a simulated integrated circuit.
In the same field, analogous art Simsek teaches receiving … by a simulator logic … inputs including (i) one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities”, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., receiving, by a simulator logic/Simulation Program with Integrated Circuit Emphasis (SPICE) simulator, inputs including non-ideal circuit-level characteristics]) …; 
wherein the simulating includes modifying a function of the neural network for purposes of simulation to account for a first non-ideal circuit-level characteristic (see, e.g., pages 613 and 616, “we have done SPICE simulations to ;
determining an effect of the one or more non-ideal circuit-level characteristics on a performance of the neural network based on the results of the one or more simulations (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities”, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., determining effects of non-ideal circuit-level characteristics based on results of simulations by the Simulation Program with Integrated Circuit Emphasis (SPICE) simulator]),
wherein the one or more non-ideal circuit-level characteristics are selected from ... an inaccuracy of weights between nodes within the neural network, or frequency response variations of a simulated integrated circuit (see, e.g., pages 
Izhikevich and Simsek are analogous art because they are both directed to neural networks and neural network models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Izhikevich in view of Simsek substantially teaches the claimed invention, Izhikevich in view of Simsek is not relied on to teach results of the one or more simulations representative of that of an analog implementation of the neural network would produce. 
In the same field, analogous art Abdelbaki teaches results of the one or more simulations representative of that of an analog implementation of the neural network would produce (see, e.g., pages 197 and 199-201, Abstract and Section 3 Simulation Results, and FIGs. 3 and 4, “analog hardware realization of the Random Neural Network (RNN) model” [i.e., an analog implementation of a neural network], “a mapping RNN with three neurons is simulated … the corresponding PSpice representation, as shown in Figure 3, is drawn as a recurrent network”, “[t]he output of each of the three neuron modules is shown in Figure 4”, “the network parameters were calculated from the understanding of the network function”, “the model can be built and simulated using the individual neuron modules”, “an analog circuit implementation for the random neural network is proposed and simulated” [i.e., simulating execution of the neural network to obtain outputs of simulating execution of the neural network]).
Izhikevich, Simsek and Abdelbaki are analogous art because they are each directed to neural networks and neural network models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich in view of Simsek to incorporate the teachings of Abdelbaki to provide a software package to train a Random Neural Network (RNN) model and supply network parameters which can be mapped to a hardware structure (See, e.g., Abdelbaki, page 197). Doing so would have allowed Izhikevich in view of Simsek to provide a simple continuous analog hardware realization of an RNN model and to use inexpensive discrete components to conveniently construct 
Although Izhikevich in view of Simsek and Abdelbaki substantially teaches the claimed invention, Izhikevich in view of Simsek and Abdelbaki is not relied on to teach as well as classification accuracy of the neural network, wherein the one or more … circuit-level characteristics are selected from thermal noise, flicker noise, an inaccuracy of weights between nodes within the neural network, or frequency response variations of a simulated integrated circuit.
In the same field, analogous art Gokmen teaches as well as classification accuracy of the neural network (see, e.g., paragraphs 66 and 71, “to test the validity of this approach, experimenters compared classification accuracies achieved with a deep neural network” [i.e., classification accuracy of the neural network] composed of fully connected layers with 784, 256, 128, and 10 neurons”, “clipping in the weight update is also taken into account in the simulations” [i.e., determining based on results of one or more simulations]), wherein the one or more … circuit-level characteristics are selected from thermal noise, flicker noise, an inaccuracy of weights between nodes within the neural network, and frequency response variations of a simulated integrated circuit (see, e.g., paragraphs 84-85, “parameters … for each RPU [resistive processing unit] device are sampled from a Gaussian distribution at the beginning of the training”, “[a]nalog computation is sensitive to various noise sources such as thermal noise, shot noise, etc., that are all additive and can be modeled as a single unbiased Gaussian noise” [i.e., circuit-level characteristics including thermal noise are used as inputs/parameters for modeling/simulating]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gokmen with Izhikevich in view of Simsek and Abdelbaki to provide an array of resistive devices (i.e., resistive processing units (RPUs)) to be used for deep neural network training (See, e.g., Gokmen, paragraph 46). Doing so would have allowed Izhikevich in view of Simsek and Abdelbaki to introduce hysteric updates to the RPUs so that tolerance to imbalances in up and down changes in conductance of the RPUs can be significantly increased, as suggested by Gokmen (See, e.g., Gokmen, paragraph 46). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich in view of Simsek, Abdelbaki and Gokmen as applied to claim 1 above, and further in view of Pio (U.S. Patent Application Pub. No. 2018/0293517 A1, hereinafter “Pio”). Pio was filed on June 30, 2016, and this date is before the effective filing date of this application, i.e., August 22, 2017. Therefore, Pio constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 5, as discussed above, Izhikevich in view of Simsek, Abdelbaki and Gokmen teaches the method of claim 1.
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose the one or more non-ideal circuit-level characteristics.
In the same field, analogous art Simsek teaches the one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal 
Izhikevich and Simsek are analogous art because they are both directed to neural networks and neural network models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). 
Although Izhikevich in view of Simsek, Abdelbaki and Gokmen substantially teaches the claimed invention, Izhikevich in view of Simsek, Abdelbaki and Gokmen is not relied on to teach wherein the one or more … circuit-level characteristics include at least an inaccuracy of weights between nodes within the neural network.
In the same field, analogous art Pio teaches wherein the one or more … circuit-level characteristics include at least an inaccuracy of weights between nodes within the neural network (see, e.g., paragraph 33, “the trained model can be 
Izhikevich, Simsek, Abdelbaki and Gokmen are analogous art because they are each directed to neural networks, neural network models and neuromorphic systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pio with Izhikevich in view of Simsek, Abdelbaki and Gokmen to provide a training module that can measure any inaccuracies in information that is outputted by a trained model (See, e.g., Pio, paragraph 34). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki and Gokmen to reduce and minimize inaccuracies in model predictions by performing backpropagation through a convolutional neural network and adjusting weight values corresponding to the trained model, as suggested by Pio (See, e.g., Pio, paragraph 34). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich in view of Simsek, Abdelbaki and Gokmen as applied to claim 1 above, and further in view of Birdwell et al. (U.S. Patent Application Pub. No. 2015/0106316 A1, cited in applicant’s IDS submitted on 01/28/2019, hereinafter “Birdwell”).

Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose the one or more non-ideal circuit-level characteristics.
In the same field, analogous art Simsek teaches the one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities”, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., one or more non-ideal circuit-level characteristics]). 
Izhikevich and Simsek are analogous art because they are both directed to neural networks and neural network models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). 
wherein the one or more … circuit-level characteristics are obtained through simulation of a simulated integrated circuit based on technology-specific measurements of the simulated integrated circuit.
In the same field, analogous art Birdwell teaches wherein the one or more … circuit-level characteristics are obtained through simulation of a simulated integrated circuit based on technology-specific measurements of the simulated integrated circuit (see, e.g., paragraphs 181 and 184, “The second computational element implements an evolutionary optimization algorithm that can modify the operation or configuration of the first computational element in response to measurements of the performance of the first computational element”, “a performance measurement component … implements one or more measurements of the performance of the first computational element. Either the first or second computational element may be comprised of multiple circuits” [i.e., technology-specific measurements of the simulated integrated circuit]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Birdwell with Izhikevich in view of Simsek, Abdelbaki and Gokmen to provide an optimization procedure that can be used to evolve a dynamic artificial neural network array (DANNA) of neuromorphic elements by modifying the structure of the neural network, as determined by the number of elements used, the type of each element, and their adjacencies relative to each other, and/or the configuration parameters of one or more network elements (See, e.g., 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Izhikevich in view of Simsek, Abdelbaki and Gokmen as applied to claim 1 above, and further in view of Browne et al. (U.S. Patent Application Pub. No. 2018/0293517 A1, hereinafter “Browne”). Browne was filed on June 14, 2018 as a Continuation of U.S. Patent Application No. 15/417,086 filed on January 26, 2017, and this date is before the effective filing date of this application, i.e., August 22, 2017. Therefore, Browne constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 8, as discussed above, Izhikevich in view of Simsek, Abdelbaki and Gokmen teaches the method of claim 1; however, Izhikevich in view of Simsek, Abdelbaki and Gokmen is not relied on to teach wherein the architectural description of the neural network includes an output of a neural network development platform selected from TensorFlow, DistBelief, Kerns, MXNet, Torch, and Caffe.
In the same field, analogous art Browne teaches wherein the architectural description of the neural network includes an output of a neural network development platform selected from TensorFlow, DistBelief, Kerns, MXNet, Torch, and Caffe (see, e.g., paragraphs 45, 57 and 79, “Compatibility with popular machine-learning frameworks including TensorFlow, Torch”, “the external entity of code may be created in a second software language, such as a software simulation language including … Tensorflow … the second software language could be tensorflow via Python or a different framework, e.g., MXNET”, “[t]he compiler may process, for example, a Tensorflow config file and tum the model into a 'blob' which is a snapshot of the model at the time of compile. The backend will use this snapshot” [i.e., snapshot of the model/description of the network includes output of TensorFlow]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Browne with Izhikevich in view of Simsek, Abdelbaki and Gokmen to provide an AI engine than offers an AI platform that empowers enterprises to build and deploy intelligent systems by automating management of complex machine-learning libraries and algorithms (See, e.g., Browne, paragraph 47). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki and Gokmen to enable enterprises to program AI models that improve system control and enhance real-time decision support and to use the models to increase automation and improve operational efficiency, as suggested by Browne (See, e.g., Browne, paragraph 47). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich in view of Simsek, Abdelbaki and Gokmen as applied to claim 9 above, and further in Buibas et al. (U.S. Patent Application Pub. No. 2016/0155050 A1, hereinafter “Buibas”). 
Regarding claim 11, as discussed above, Izhikevich in view of Simsek, Abdelbaki and Gokmen teaches the method of claim 9; however, Izhikevich in view of Simsek, Abdelbaki and Gokmen is not relied on to teach developing and providing through a remote service one or more firmware updates for the neuromorphic integrated circuit in accordance with one or more additional simulations.
In the same field, analogous art Buibas teaches developing and providing through a remote service one or more firmware updates for the neuromorphic integrated circuit in accordance with one or more additional simulations (see, e.g., paragraphs 130 and 191, “apparatus includes a robotic brain 712 for control of the device … memory 714 and processing capacity 716 is available for other hardware/firmware/software needs of the robotic device” [i.e., device receives firmware updates], “cloud server 606 may create brain images directly from computerized neuromorphic apparatus 1150 [i.e., including a neuromorphic circuit] … the cloud server may require that the computerized neuromorphic apparatus 1150 meet certain requirements for connectivity (e.g. updated firmware [i.e., remote server provides firmware updates] … cloud server operator provides the expanded computing functionality as [a] paid service” [i.e., cloud server hosts a remote service]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Buibas with Izhikevich in view of Simsek, Abdelbaki and Gokmen to provide a cloud server that improves operation of a robotic “brain” comprising one or more neural networks, where the cloud server receives . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich in view of Simsek, Abdelbaki and Gokmen as applied to claim 12, and further in view of Pio. 
Regarding claim 14, as discussed above, Izhikevich in view of Simsek, Abdelbaki and Gokmen teaches the method of claim 12.
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose the one or more non-ideal circuit-level characteristics.
In the same field, analogous art Simsek teaches the one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal operation of synapses and neurons were studied and this behavior was incorporated into the training software to reduce the error resulting from circuit non-idealities”, “we have done SPICE simulations to observe the effects of non-idealities on the circuit level” [i.e., one or more non-ideal circuit-level characteristics]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). 
Although Izhikevich in view of Simsek, Abdelbaki and Gokmen substantially teaches the claimed invention, Izhikevich in view of Simsek, Abdelbaki and Gokmen is not relied on to teach wherein the one or more … circuit-level characteristics include at least an inaccuracy of weights between nodes within the neural network.
In the same field, analogous art Pio teaches wherein the one or more … circuit-level characteristics include at least an inaccuracy of weights between nodes within the neural network (see, e.g., paragraph 33, “the trained model can be implemented as a convolutional neural network” [i.e., a neural network with nodes], “inaccuracies … can be reduced by performing backpropagation through the convolutional neural network … when reducing such inaccuracies, one or more weight 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pio with Izhikevich in view of Simsek, Abdelbaki and Gokmen to provide a training module that can measure any inaccuracies in information that is outputted by a trained model (See, e.g., Pio, paragraph 34). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki and Gokmen to reduce and minimize inaccuracies in model predictions by performing backpropagation through a convolutional neural network and adjusting weight values corresponding to the trained model, as suggested by Pio (See, e.g., Pio, paragraph 34). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich in view of Simsek, Abdelbaki and Gokmen as applied to claim 16 above, and further in view of Birdwell.
Regarding claim 17, as discussed above, Izhikevich in view of Simsek, Abdelbaki and Gokmen teaches the method of claim 16.
Although Izhikevich substantially discloses the claimed invention, Izhikevich is not relied on to explicitly disclose the one or more non-ideal circuit-level characteristics.
In the same field, analogous art Simsek teaches the one or more non-ideal circuit-level characteristics (see, e.g., page 613, Abstract and Section 1, “Non-ideal 
Izhikevich and Simsek are analogous art because they are both directed to neural networks and neural network models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Izhikevich to incorporate the teachings of Simsek to compare simulation results of simulating an analog multilayer neural network with original training results obtained from a neural network simulator in order to investigate discrepancies. (See, e.g., Simsek, Abstract, page 613). Doing so would have allowed Izhikevich and study effects of various degrees of weight precision and study non-ideal operation of synapses and neurons and incorporate this behavior into training software to reduce errors resulting from circuit non-idealities, as suggested by Simsek (See, e.g., Simsek, Abstract, page 613). 
Although Izhikevich in view of Simsek, Abdelbaki and Gokmen substantially teaches the claimed invention, Izhikevich in view of Simsek, Abdelbaki and Gokmen is not relied on to teach wherein the one or more … circuit-level characteristics are obtained through simulation of a simulated integrated circuit based on technology-specific measurements of the simulated integrated circuit.
In the same field, analogous art Birdwell teaches wherein the one or more … circuit-level characteristics are obtained through simulation of a simulated integrated circuit based on technology-specific measurements of the simulated integrated circuit (see, e.g., paragraphs 181 and 184, “The second computational element implements an evolutionary optimization algorithm that can modify the operation or configuration of the first computational element in response to measurements of the performance of the first computational element”, “a performance measurement component … implements one or more measurements of the performance of the first computational element. Either the first or second computational element may be comprised of multiple circuits” [i.e., technology-specific measurements of the simulated integrated circuit]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Birdwell with Izhikevich in view of Simsek, Abdelbaki and Gokmen to provide an optimization procedure that can be used to evolve a dynamic artificial neural network array (DANNA) of neuromorphic elements by modifying the structure of the neural network, as determined by the number of elements used, the type of each element, and their adjacencies relative to each other, and/or the configuration parameters of one or more network elements (See, e.g., Birdwell, paragraphs 215, 225, and 228). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki and Gokmen to improve performance and tune the speed of operation of a process (hardware, software, or mixed) to which the neural network is connected by selecting analog and digital components of circuit elements of a DANNA to improve speed of operation and to reduce power consumption, as suggested by Birdwell (See, e.g., Birdwell, paragraph 225). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich in view of Simsek, Abdelbaki and Gokmen as applied to claim 16 above and further in view of non-patent literature Harahap et al ("Layout Design and Simulation for Analog Neural Network Circuit Using CMOS Technology 0, 35 µM", ARPN Journal of Engineering and Applied Sciences Vol. 9, No. 10, October 2014, pages 1783-1788, hereinafter “Harahap”). 
Regarding claim 18, Izhikevich in view of Simsek, Abdelbaki and Gokmen teaches the method of claim 16 above; however, Izhikevich in view of Simsek, Abdelbaki and Gokmen is not relied on to teach wherein the neuromorphic integrated circuit includes a number of two-quadrant multipliers in an analog multiplier array configured for filtering or communications decoding, wherein each of the two-quadrant multipliers is configured for two-quadrant multiplication of a signed weight and a non-negative input current value.
In the same field, analogous art Harahap teaches wherein the neuromorphic integrated circuit includes a number of two-quadrant multipliers in an analog multiplier array configured for filtering or communications decoding, wherein each of the two-quadrant multipliers is configured for two-quadrant multiplication of a signed weight and a non-negative input current value (see, e.g., pages 1783-1784 and 1789 and FIGs. 2-3 depicting Multiplier schematic and layout, “a layout for the analog neural network”, “analog neural network consist[s] of multiplier circuit[s] … synapses in a neural network can be realized by analog multipliers [i.e., an analog multiplier array with multipliers] if the inputs and the weights can be represented by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Harahap with Izhikevich in view of Simsek, Abdelbaki and Gokmen to provide a layout design for an analog neural network and its components using graphics software based technology (See, e.g., Harahap, page 1783, Abstract). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki and Gokmen to design a layout of analog neural network components as well as layouts for performing simulations, and multiplier design layouts, as suggested by Harahap (See, e.g., Harahap, page 1783, Abstract). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich in view of Simsek, Abdelbaki, Gokmen and Harahap as applied to claim 18 above, and further in view of Buibas. 
Regarding claim 19, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Harahap teaches the method of claim 18 above; however, Izhikevich in view of Simsek, Abdelbaki, Gokmen and Harahap is not relied on to teach developing and providing through a remote service one or more firmware updates for the neuromorphic integrated circuit in accordance with one or more additional simulations.
In the same field, analogous art Buibas teaches developing and providing through a remote service one or more firmware updates for the neuromorphic integrated circuit in accordance with one or more additional simulations (see, e.g., paragraphs 130 and 191, “apparatus includes a robotic brain 712 for control of the device … memory 714 and processing capacity 716 is available for other hardware/firmware/software needs of the robotic device” [i.e., device receives firmware updates], “cloud server 606 may create brain images directly from computerized neuromorphic apparatus 1150 [i.e., including a neuromorphic circuit] … the cloud server may require that the computerized neuromorphic apparatus 1150 meet certain requirements for connectivity (e.g. updated firmware [i.e., remote server provides firmware updates] … cloud server operator provides the expanded computing functionality as [a] paid service” [i.e., cloud server hosts a remote service]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Buibas with Izhikevich in view of Simsek, Abdelbaki, Gokmen and Harahap to provide a cloud server that improves operation of a robotic “brain” comprising one or more neural networks, where the cloud server receives network operating performance information from the brain (and its included neural network), and determines how to improve “brain” performance by adapting the brain's current network image (See, e.g., Buibas, paragraphs 79 and 186). Doing so would have allowed Izhikevich in view of Simsek, Abdelbaki, Gokmen and Harahap to optimize neural network performance by using the cloud server to provide a new image to the . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Izhikevich in view of Simsek, Abdelbaki and Gokmen as applied to claim 16 above, and further in view of Browne.
Regarding claim 20, Izhikevich in view of Simsek, Abdelbaki and Gokmen teaches the method of claim 16 above; however, Izhikevich in view of Simsek, Abdelbaki and Gokmen is not relied on to teach wherein the architectural description of the neural network includes an output of a neural network development platform selected from TensorFlow, DistBelief, Kerns, MXNet, Torch, and Caffe.
In the same field, analogous art Browne teaches wherein the architectural description of the neural network includes an output of a neural network development platform selected from TensorFlow, DistBelief, Kerns, MXNet, Torch, and Caffe (see, e.g., paragraphs 45, 57 and 79, “Compatibility with popular machine-learning frameworks including TensorFlow, Torch”, “the external entity of code may be created in a second software language, such as a software simulation language including … Tensorflow … the second software language could be tensorflow via Python or a different framework, e.g., MXNET”, “[t]he compiler may process, for example, a Tensorflow config file and tum the model into a 'blob' which is a snapshot of the model at the time of compile. The backend will use this snapshot" [i.e., snapshot of the model/description of the network includes output of TensorFlow]).


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125